Under the facts of this case, the defendant had a verbal license to cut timber on the lands of plaintiff. This did not have the effect of conveying title to the standing timber. Colbey-Hinkley Co. v. Jordan, 146 Ala. 634, 41 So. 962. But as to the timber cut, the title passed to the defendant subject to the lien for stumpage as declared in Code 1907, § 4814 et seq. The plaintiff had no right to take the timber cut under the license without due process of law. Colbey-Hinkley Co. v. Jordan, 146 Ala. 634, 41 So. 962; Gibbs v. Wright, 5 Ala. App. 486,57 So. 258; Fowler v. Ramsey, 65 Fla. 359,61 So. 747; Indiana  A. Lbr. Co. v. Eldridge, 89 Ark. 361,116 S.W. 1173; Griffin v. Anderson, etc., Co., 91 Ark. 292,121 S.W. 297, 134 Am. St. Rep. 73; Mahan v. Clark, 219 Pa. 229,68 A. 667, 12 Ann. Cas. 729. Notwithstanding the time limit attempted to be fixed by plaintiff, the defendant had a reasonable time in which to remove the timber already cut at the time the license was revoked. Johnson v. Bumpus, 34 Pa. Super. 637; Johnson v. Truitt, 122 Ga. 327, 50 S.E. 135. To the same effect is the great weight of authority.
The court erred in rendering judgment for the plaintiff, and for that reason the cause must be reversed.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.